Citation Nr: 0815542	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  98-00 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to October 1995.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 1997 
rating decision by the Seattle Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted, among other 
things, service connection for a cervical spine disorder, 
folliculitis, and genital herpes.  The cervical spine 
disorder was assigned a 10 percent rating and folliculitis 
and genital herpes were rated as noncompensable.  In a June 
2000 rating decision, the rating for the veteran's cervical 
back disorder was increased to 20 percent.  In a November 
2000 rating decision, the rating for folliculitis was 
increased to 10 percent.  In February 2001, the Board 
remanded all of the issues for further development.  In a 
March 2003 rating decision, the cervical spine disorder was 
assigned a 100 percent evaluation effective from January 11, 
2001 based on surgical or other treatment necessitating 
convalescence and an evaluation of 20 percent was reassigned 
effective May 1, 2001.  In an April 2004 Board decision, the 
initial rating for genital herpes was increased to 10 percent 
and remanded the claims regarding the cervical spine and 
folliculitis for further development.  In August 2001, the 
Board remanded the claims regarding the cervical spine and 
folliculitis again for further development.  In September 
2007 correspondence, the veteran withdrew his increased 
rating claim for folliculitis and the remaining issue before 
the Board is as stated on the previous page. 

At the time of the November 1997 rating decision, the claims 
file was in the jurisdiction of the Seattle RO.  Since then, 
the veteran has moved around and is now apparently residing 
in the Philippines.  In the interim, the claims file has also 
been under the jurisdiction of the Appeals Management Center 
in Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

In December 2007, the Board received additional evidence from 
the veteran regarding his claim.  Since the evidence was 
received without a waiver of initial AOJ consideration, the 
Board, in March 2008, sent the veteran a letter to determine 
if he wished to submit such a waiver.  In April 2008, the 
Board received the veteran's response, which stated that he 
wanted the matters remanded to the AOJ.  The Board has no 
recourse but to remand the claim to the AOJ for their initial 
review of the additional evidence received.

Accordingly, the case is REMANDED for the following action:

The RO/Appeals Management Center (AMC) 
should ensure (by contacting the veteran) 
that there is no additional pertinent 
evidence outstanding, and then adjudicate 
the claim seeking a rating in excess of 
20 percent for a cervical spine disorder, 
in light of all evidence added to the 
record since September 2007.  If the 
claim remains denied, the RO/AMC should 
issue an appropriate SSOC and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


